DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/US2017/048573 filed 8/27/2017.
Acknowledgment is made of U.S. Provisional Patent Application No. 62/394330,
Claims 1, 4-5, 7-11 are pending. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites …the binder comprises 20 wt% to 80 wt%, based on the total weight of the binder. It would be unclear how the amount of binder could be based on the total weight of the binder. 
Claim 7 recites the limitation "the test Examples" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction and/or clarification is required. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yotaro et al. (JP 2016/003319) in view of Krasnow et al. (US 2013/0315972). 
The machine translation of Yotaro et al. (JP 2016/003319) is provided with this office action. All citations are to the machine translation. 
	Regarding claim 1: Yotaro is directed to a hardcoat which is cured by ultraviolet light comprising:
a binder of polyfunctional (meth)acrylate 
a mixture of nanoparticles including zirconia having a particle diameter of 5-100 nm (p. 4 Yotaro) which are present in an amount of 10-2000 parts per 100 parts component B (p. 2 Yotaro), which at least overlaps the claimed range of 1 to 90 wt% based on the total weight of the hardcoat. A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). 
The ZnO particles are coated with a silica coating 
The nanoparticles have an average particle size of 5-100 nm (p. 4 Yotaro).
The coating thickness is preferably 1 µm or more and 200 µm or less. 

Yotaro doesn’t mention coating with L-lysine. 
Krasnow is directed to antimicrobial composition comprising ZnO nanoparticles and are surface functionalized with an amino acid including lysine, including lysine from TCI America #L0129. Per the datasheet for TCI America L0129, the lysine is the L-lysine enantiomer. One skilled in the art would have been motivated to have surface modified ZnO nanoparticles of Yotaro with lysine functionalizing agent since it provides enhanced antimicrobial activity ([0135] Krasnow). This is relevant since Yotaro lists touch panels, solar cells, personal computers as possible hardcoat substrates (p. 10 Yotaro). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have surface modified ZnO nanoparticles of Yotaro with L-lysine.
Regarding claim 4: The silica coating in Yotaro is surface modified. 
Regarding claim 5:  The amount of binder of polyfunctional (meth)acrylate is 100 parts per mass when (A) is present in an amount of 10-200 parts, (C) is 0.1-100 parts, and (D) is 0.01 – 10 parts. Hence it is clear the amount of polyfunctional (meth)acrylate binder at least overlaps the claimed 20-80 wt% based on the total weight of the binder. 
Regarding claim 7: Yotaro doesn’t recite a haze value less than 3% and Δhaze value less than 0.2% as determined by the text Examples. However, Yotaro teaches the haze due to Rayleigh scattering is proportional to the particle diameter, wherein the 
Regarding claim 8: An article comprising a substrate having a surface and a hardcoat layer disposed on the surface is disclosed throughout Yotaro. 
Regarding claims 9-10: The substrate includes a plate and a film (p. 10 Yotaro). 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yotaro and  Krasnow as applied to claim 8 above, and further in view of Patel (US 5,409,778). 
Regarding claim 11: The combination of Yotaro and Krasnow doesn’t mention a primer layer.
Patel is directed to a primer layer of a poly(methyl methacryate) for transparent thermoplastic substrates and silicone hardcoats. One skilled in the art would have been motivated to have included a primer layer in Yotaro for excellent adhesion of the hardcoat (col. 1 Patel). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a primer layer in the hardcoat article of Yotaro and Krasnow.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 



/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768